In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-118 CV

____________________


IN RE PEGGY BOWIE




Original Proceeding



 MEMORANDUM OPINION
 Peggy Bowie filed a petition for writ of mandamus and requested a stay of all
proceedings in the trial court.  Bowie contends the trial court abused its discretion by
conducting a contested hearing after Bowie filed a motion to transfer the probate proceeding
to the county court at law.  See Tex. Prob. Code Ann. § 5(c) (Vernon Supp. 2007).  The trial
court denied Bowie's motion to transfer, granted a motion to dismiss Bowie's claims for lack
of standing, and granted letters of administration to Sharecka Bowie.  
	Peggy Bowie contends the trial court lacked the authority to proceed with the
appointment of an estate representative in the face of a motion to transfer and argues
mandamus relief is available without a showing that she has no adequate remedy by appeal. 
When the trial court enters an order that is void, the complaining party does not have to
endure a needless trial before obtaining relief.  See Buttery v. Betts, 422 S.W.2d 149, 151
(Tex. 1967).  In this case, however, a discrete phase of the probate proceeding is complete
and subject to regular appeal.  Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995).  
	The Court finds relief through mandamus is not available.  Accordingly, we deny the
petition without deciding whether the trial court abused its discretion.  We deny the relator's
motion for a stay.  Although requested by the real party in interest in her response to the
relator's motion for a stay of the order appointing an administrator, we decline to impose
sanctions.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered April 3, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.